Name: 2014/433/CFSP: Political and Security Committee Decision Atalanta/3/2014 of 3 July 2014 on the appointment of the EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta)
 Type: Decision
 Subject Matter: criminal law;  Africa;  EU institutions and European civil service;  European construction
 Date Published: 2014-07-05

 5.7.2014 EN Official Journal of the European Union L 198/5 POLITICAL AND SECURITY COMMITTEE DECISION ATALANTA/3/2014 of 3 July 2014 on the appointment of the EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (2014/433/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1) (Atalanta), and in particular Article 6 thereof, Whereas: (1) Pursuant to Article 6(1) of Joint Action 2008/851/CFSP, the Council authorised the Political and Security Committee (PSC) to take decisions on the appointment of the EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (EU Operation Commander). (2) On 18 December 2012, the PSC adopted Decision Atalanta/4/2012 (2) appointing Rear-Admiral Robert TARRANT as EU Operation Commander. (3) The United Kingdom has proposed that Major General Martin SMITH replace Rear Admiral Robert TARRANT as EU Operation Commander. (4) The EU Military Committee supports that proposal. (5) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Major General Martin SMITH is hereby appointed EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast, as from 27 August 2014. Article 2 Decision Atalanta/4/2012 is hereby repealed. Article 3 This Decision shall enter into force on the date of its adoption. It shall apply from 27 August 2014. Done at Brussels, 3 July 2014. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 301, 12.11.2008, p. 33. (2) Political and Security Committee Decision Atalanta/4/2012 of 18 December 2012 of 18 December 2012 on the appointment of an EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (OJ L 352, 21.12.2012, p. 46).